       Case 2:20-cv-01472-TLN-DB Document 4 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL CHRISTOPHER YOUNG,                         No. 2:20-cv-1472 TLN DB PS
12
                          Plaintiff,
13                                                      ORDER TO SHOW CAUSE
             v.
14
      JUDGE JOHN WINN, ROBIN LESLIE
15    PEARL,
16                        Defendants.
17

18          Plaintiff Daniel Christopher Young is proceeding in this action pro se. This matter was

19   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

20   Plaintiff commenced this action on July 22, 2020, by filing a complaint and paying the required

21   filing fee. (ECF No. 1.) On July 23, 2020, summons for the defendants were issued. (ECF No.

22   2.) That same day plaintiff was served with a letter that advised plaintiff that Rule 4(m) of the

23   Federal Rules of Civil Procedure provides that a defendant must be dismissed if service of the

24   summons and complaint is not accomplished on the defendant within 90 days after the complaint

25   was filed. (ECF No. 3.) More than 90 days have passed, plaintiff has not responded to the

26   court’s order in any manner, and the docket does not reflect proof of service on, or the appearance

27   of, any defendant.

28   ////
                                                       1
         Case 2:20-cv-01472-TLN-DB Document 4 Filed 12/04/20 Page 2 of 2


 1           In this regard, it appears that plaintiff has failed to prosecute this action. In light of
 2   plaintiff’s pro se status, and in the interests of justice, the court will provide plaintiff with an
 3   opportunity to show good cause for plaintiff’s conduct.
 4           Accordingly, IT IS HEREBY ORDERED that:
 5           1. Plaintiff show cause in writing within fourteen days of the date of this order as to why
 6   this case should not be dismissed for lack of prosecution 1; and
 7           2. Plaintiff is cautioned that the failure to timely comply with this order may result in a
 8   recommendation that this case be dismissed.
 9   DATED: December 3, 2020                                 /s/ DEBORAH BARNES
                                                             UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   1
       Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28
     of Civil Procedure.
                                                         2
